I concur in the dissenting opinion of Mr. Justice Olney.
It is not to be questioned that within the purview of the act a district bordering on the ocean may be formed for *Page 745 
an amusement pier. Manifestly, the authority to create such an improvement is barren if the structure may not project beyond the shore line, provided, of course, it be limited to the boundaries of the city of San Diego (Stats. 1889, p. 644). The fact that the pier is erected over the water instead of above the shore line would not, in any true sense, constitute an additional burden on the taxpayers. It would be more in keeping with the legislation to connote the term "therein" according to the character of the particular improvement so that in such a case as this, or of sewers or water supply systems, it may extend beyond, and in the case of streets, alleys, parks, museums, auditoriums, or the like, be confined to the physical area of the district.